Citation Nr: 0902162	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being permanently 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1939 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has a service-connected low back disability, 
degenerative disc disease at L4-5 with radiculopathy of the 
right lower extremity - rated as 60 percent disabling 
effectively since May 21, 1974; also service connected is a 
psychiatric disorder, anxiety with irritability and insomnia 
- rated as 30 percent disabling effectively since January 
13, 1973; a left varicocele - rated 0 percent (i.e., 
noncompensable) effectively since August 1, 1960; and 
hemorrhoids - also rated 0 percent effectively since August 
1, 1960.  His combined rating effectively since May 21, 1974 
has been 70 percent, and effectively since that date he also 
has had a total disability rating based on individual 
unemployability (TDIU).

2.  The veteran has no service-connected disability rated as 
100-percent disabling, but he does have the TDIU and, because 
of the severity of his service-connected low back disability, 
he requires the regular aid and assistance of another person 
in attending to the ordinary activities of daily living - 
including bathing, dressing, toileting, personal hygiene, 
walking, and leaving the house.  He also requires regular aid 
and assistance in protecting himself from the hazards or 
dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria are met for SMC by reason of being in need of 
the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1114(k), (l), and (s), 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

Analysis

The veteran contends that he requires help with bathing, 
dressing, medications, preparing meals, making his bed and 
changing his sheets, cleaning, doing laundry, using his 
walker, and charging his scooter.  Further, he asserts that 
he spends most of his time housebound, cannot drive or buy 
his own food, nor travel to his doctor's appointments without 
assistance.  See his February 2008 notice of disagreement 
(NOD) and October 2008 substantive appeal (VA Form 9).  In 
sum, he states his medical conditions limit his ability to 
complete tasks independently, and that he requires home 
assistance on a daily basis.  See his December 2006 claim.



SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 
C.F.R. §§ 3.350 and 3.352.  If a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation, i.e., "special" monthly compensation is 
payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person. 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  



It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

For purposes of housebound benefits, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that being 
"substantially confined" to the home means an inability to 
leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income, as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to SMC for housebound benefits 
under Section 1114(s) cannot be based on a TDIU.

Presently the veteran is seeking entitlement SMC benefits 
based on the need for regular aid and attendance or due to 
housebound status.  

Service connection is in effect for degenerative disc 
disease, L4-5, with radiculopathy of right lower extremity 
(60 percent); anxiety with irritability and insomnia (30 
percent); left varicocele (0 percent); and hemorrhoids (0 
percent).  
The combined service-connected disability rating is 70 
percent.  However, the veteran is also in receipt of a TDIU 
since May 21, 1974.  

With regard to permanent housebound status, the veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  This conclusion is drawn irrespective of 
the fact that he has a TDIU.  See VAOPGCPREC 6-99 (holding 
that entitlement to SMC under Section 1114(s) cannot be based 
on TDIU).  Absent a single disability rated as 100 percent 
disabling, he does not meet the threshold legal criteria for 
entitlement to SMC under 38 U.S.C.A. § 1114(s).  The Board 
therefore need not delve into whether the veteran may be 
essentially "substantially confined" to his home under 
Hartness.  And it is not entirely clear that he would be 
entitled to housebound benefits, as the July 2007 VA Aid and 
Attendance examination found he is not restricted to his home 
or the immediate vicinity thereof, and he is not 
hospitalized.  Regardless, housebound status under the 
pertinent statute and regulation still requires he to have a 
single service-connected disability rated as 100 percent 
disabling, which he does not have.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  Accordingly, this portion of his claim 
must be denied for lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).   



In any event, since ultimately the Board in this decision is 
awarding SMC based on aid and attendance as discussed below, 
the claim for SMC at the housebound rate would be moot 
because SMC at the aid and attendance rate set forth at 
38 U.S.C.A. § 1114(l) is greater than SMC at the rate set 
forth at 38 U.S.C.A. § 1114(s) based on being housebound.  

With regard to aid and attendance, private medical records 
and the VA Aid and Attendance examinations of record do not 
reveal an anatomical loss or loss of use of both feet, or of 
one hand and one foot; blindness in both eyes with visual 
acuity of 5/200 or less, nor any indication that he is 
permanently bedridden.  With respect to the latter, the 
veteran reported to the July 2007 VA Aid and Attendance 
examiner that he is not permanently bedridden and denied any 
prescribed bed rest over the last 12 months for this 
condition.  Again, the examiner found he is able to leave his 
home and the immediate vicinity, and is not hospitalized.  
38 C.F.R. § 3.352(a).  

But the veteran is so helpless as to be in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) and 38 C.F.R. § 3.350(b), 3.352(a).  In this regard, 
he is currently 90 years old.  He lives at home.  In 
December 2006, a private physician, Dr. M.A., submitted an 
Aid and Attendance form indicating the veteran would need 
assistance in dressing, bathing and tending to other hygiene 
needs.  He also cannot walk - even a single block, without 
resting or pain, and is unable to walk without a walker and 
cannot travel by himself to a VA medical facility for care, 
as it was noted that he cannot drive.  He also has only 
partial use of his upper and lower extremities.  Dr. M.A. 
stated degenerative osteoarthritis of the spine, 
osteoporosis, and dizziness were the disorders necessitating 
his aid and assistance, such that he cannot live alone 
without assistance for housekeeping and other help.  
Similarly, Dr. M.R., in a letter dated in June 2007, 
indicated the veteran requires long-term care for control of 
his degenerative symptoms, including from his 
lumbar degenerative disc disease with significant stenosis 
causing claudication.  As mentioned, he is already service-
connected for degenerative disc disease, L4-5, with 
radiculopathy of right lower extremity, and so, medical 
statements by Dr. M.A. and Dr. M.R. provide competent 
evidence attributing his need for aid and attendance to a 
service-connected disability.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

Importantly, the July 2007 VA Aid and Attendance examiner 
found the veteran requires the regular assistance of another 
person in attending to the ordinary activities of daily 
living, and further, in protecting himself from the ordinary 
hazards of his daily environment and is unable to rapidly 
egress from his home without assistance.  Upon examination of 
his service-connected spine disorder, he diagnosed the 
veteran with moderate to severe degenerative disk disease of 
the L5-S1 disks, and observed that his ambulation requires a 
mechanical aid such as his prescribed walker or electric 
scooter, as he is able to only walk a maximum of two feet 
unassisted.  Moreover, the veteran reported to the July 2007 
VA Aid and Attendance examiner that his service-connected low 
back disorder involved constant low back pain that is 
localized and non-radiating at 5/10, with reported flare-ups 
rated 7/10 occurring one to two times a day, lasting 30 to 60 
minutes at a time.  In addition, he stated he is unable to 
lift or carry anything more than 10 pounds.  

A more recent supplemental opinion by that VA examiner, in 
June 2008, confirmed that he requires aid and assistance of 
another person in attending to the ordinary activities of 
daily living and from protecting himself from ordinary 
activities of his daily environment, adding that it was due 
to his diffuse idiopathic skeletal hyperostosis of the 
thoracic and lumbar spine.  

Although the June 2008 VA compensation opinion further stated 
that this condition was not service-connected, the Board 
disregards that aspect of the opinion, as that involves an 
adjudicative judgment entrusted to the Board.  Resolving any 
doubt in favor of the veteran, the Board concludes that the 
preponderance of the medical evidence of record shows that 
his service-connected low back disorder's degenerative 
symptomatology is of such severe nature as to require regular 
aid and attendance.  38 C.F.R. § 3.352(a).  



Consequently, it is apparent from the medical evidence that 
the basic requirements for special monthly compensation on 
the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, 
resolving any doubt in the veteran's favor, the Board finds 
the evidence supports special monthly compensation for 
regular aid and attendance.  38 U.S.C.A. § 5107(b).


ORDER

The claim for SMC, based on the need for aid and attendance, 
is granted - subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


